Citation Nr: 9923684	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  98-05 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	American Defenders of Bataan 
and Corregidor, Inc.


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel



INTRODUCTION

The appellant had active service from January 1943 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied entitlement to a total 
disability evaluation based upon individual unemployability.


FINDINGS OF FACT

1.  The appellant was last employed on a full time basis in 
1975 as a service station attendant.

2.  The current combined disability rating is 60 percent.

3.  The record reflects that in the opinion of a private 
medical examiner, the appellant is unemployable.

4.  The appellant's service-connected disabilities, all of 
which are residuals of his gunshot/shell fragment wound 
injuries sustained in combat in World War II, are of such 
severity in combination as to preclude him from obtaining or 
retaining substantial gainful employment.


CONCLUSION OF LAW

The appellant's service-connected disabilities prevent him 
from securing or following a substantially gainful occupation.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. § 4.16(a) 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION OF LAW

The appellant has requested entitlement to a total disability 
rating for compensation purposes based upon individual 
unemployability due to service-connected disabilities.

His disabilities consist of residuals of gunshot/shell 
fragment wounds described as deformity, cicatricial, apex 
shoulder, right, due to lacerating wound, muscle group (MG) 
III, rated as 30 percent disabling; wound, penetrating, left 
pectoral and scapular regions, MG II, rated as 20 percent 
disabling; wound, penetrating, right thigh, MG XIV, and 
wound, penetrating, left calf, MG XI, both rated as 10 
percent disabling.

Hence, the current, combined disability rating is 60 percent.  
38 C.F.R. § 4.25 (1998).

Total disability ratings for compensation purposes may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability, ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16 (1998).

In this case, however, the Board notes that the schedular 
criteria pursuant to section 4.16(a) have been met because 
multiple injuries incurred in action will be considered as one 
disability.  All of the appellant's service-connected 
disabilities can be attributed to wounds he sustained in 
combat during World War II.

The record reflects that the appellant has not been employed 
on a full time basis for many years.  He has a high school 
education and work experience as a service station attendant.  
Based on his application for the benefits sought on appeal, 
he has not tried to acquire alternative employment since 
1975, however, he indicated that he stopped working due to 
trouble with his shoulders and knees.  A statement dated in 
November 1996 authored by his private physician, Dr. Geldart, 
M.D., reflects that the appellant is unemployable.

While there is evidence of record which indicates a degree of 
disability as a result of multiple non service-connected 
disabilities, the appellant's combined service-connected 
disability evaluation meets the schedular criteria pursuant to 
38 C.F.R. § 4.16(a), for a total disability evaluation based 
upon unemployability.  Once the criteria set forth in 
§ 4.16(a) are met, the standard is no longer that of the 
average person or average impairment of earning capacity, but 
shifts to the "individual," and focuses upon the 
circumstances specific to the appellant.

It is significant that § 4.16(a) further provides that the 
existence or degree of non service-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages for the service-connected disability or 
disabilities are met and, in the judgment of the rating 
agency, such service-connected disability or disabilities 
render the appellant unemployable.

Since the schedular criteria are met, the analysis must 
consider whether the service-connected disabilities alone 
render the appellant unemployable.  After a careful review of 
the evidence of record, to include appropriate consideration 
of the above-cited medical opinion, for which no other 
competent evidence is contradictory, the undersigned 
concludes that the appellant's service-connected disability 
picture, with significant physical impairment caused by 
multiple gunshot wound injuries, is sufficiently profound to 
render him unemployable.  Although he has other medical 
problems, his service-connected disabilities include 
disabling musculoskeletal impairment in his shoulders and 
lower extremities, the conditions which he related as reasons 
why he could no longer work.

Accordingly, resolving the benefit of the doubt in the 
appellant's favor, the Board concludes that a total 
disability rating based on individual unemployability is in 
order in this case.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. § 4.16(a) (1998).

ORDER

A total disability evaluation based upon unemployability due 
to service-connected disabilities is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

